Case: 19-60215        Document: 00515534631            Page: 1      Date Filed: 08/20/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              August 20, 2020
                                     No. 19-60215                              Lyle W. Cayce
                                                                                    Clerk

 Clarence J. Simon,

                                                                             Petitioner,

                                         versus

 Director, Office of Workers’ Compensation Programs,
 United States Department of Labor;
 Longnecker Properties, incorporated;
 Seabright insurance company,

                                                                          Respondents.


                          Petition for Review of an Order
                           of the Benefits Review Board
                                 BRB No. 17-0579


 Before Jolly, Jones, and Willett, Circuit Judges.
 Per curiam: *
        Clarence Simon appeals from an adverse decision of the Benefits
 Review Board, which affirmed an administrative law judge ruling that Simon



        *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
 should not be published and is not precedent except under the limited circumstances set
 forth in 5th Circuit Rule 47.5.4
Case: 19-60215      Document: 00515534631         Page: 2    Date Filed: 08/20/2020




                                  No. 19-60215


 is barred from recovering benefits because he previously settled his claim
 with a third party without obtaining the employer’s (Longnecker’s) prior
 written approval. See 33 U.S.C. § 933(g). The administrative law judge held
 the settlement existed and was valid based on collateral estoppel, and the
 estoppel derived from an earlier federal court case. See Simon v. Longnecker
 Properties, Inc., No. 15-31113, 671 Fed App’x. 277 (Mem.)(5th Cir. Dec. 7,
 2016). Our review considers whether the Benefits Review Board “correctly
 concluded that the [ALJ’s] order was supported by substantial evidence on
 the record as a whole and is in accordance with the law.” Ingalls Shipbuilding,
 Inc. v. Director, OWCP, 991 F.2d 163, 165 (5th Cir. 1993). We have carefully
 reviewed the record in this case, together with the parties’ briefs. Having
 done so, we find no error of fact or law. AFFIRMED.




                                       2